SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the quarterly period ended: September 30, 2010. o TransitionReportUnderSection 13 or 15(d) of the Exchange Act for the transition period from to Commission file number: 0-24930 CTD HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 59-3029743 (State or other jurisdiction of incorporation or organization) (IRS EmployerIdentification No.) 27317 N.W.78th Avenue, High Springs, Florida32643 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: 386-454-0887 Former name, former address and former fiscal year, if changed since last report: N/A. Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of 'large accelerated filer, 'accelerated filer,' and 'smaller reporting company' in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of November 12, 2010, the Company had outstanding33,410,295 shares of its common stock. 1 Item 1. Financial Statements. CTD HOLDINGS, INC. CONSOLIDATED BALANCE SHEET ASSETS September 30, 2010 December 31, 2009 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Other current assets - Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Note receivable Stockholder loan - Intangibles, net Deferred tax asset Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion, long-term debt - Total current liabilities LONG-TERM DEBT Mortgage note payable - Accrued stock compensation - STOCKHOLDERS' EQUITY Common stock, par value $.0001 per share, 100,000,000 shares authorized, 33,953,928 and 31,103,822 shares issued and outstanding, respectively Preferred stock, par value $.0001 per share, 5,000,000 shares authorized; - - Series A, 1 share issued and outstanding - - Series D, no shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost 162,780 shares ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying Notes to Financial Statements. 2 CTD HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUES Product sales $ Consulting income - - - EXPENSES Personnel Cost of products sold (exclusive of depreciation and amortization, shown separately below) Consulting stock expense - - - Professional fees Office and other Amortization and Depreciation Freight and shipping Operating income (loss) OTHER INCOME (EXPENSE) Investment and other income Interest expense ) - ) - Total other income NET INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income Taxes ) - ) - NET INCOME (LOSS) $ ) $ $ ) $ NET INCOME (LOSS) PER COMMON SHARE $ ) $ $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See Accompanying Notes to Financial Statements. 3 CTD HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Increase (Decrease) in Cash and Cash Equivalents (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock awarded to employees Stock compensation to consultant - Deferred taxes - Increase or decrease in: Accounts receivable ) ) Inventory Other current assets ) - Accounts payable and accrued expenses ) Total adjustments NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Intangible assets ) - Cash loaned to related party - ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on stockholder loan - Received from stockholder - Repurchase of common stock - ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW Cash paid for interest $ $
